Citation Nr: 1617392	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-06 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to November 1974.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a September 2011 decision of the New Orleans, Louisiana regional office (RO), which granted service connection for a bilateral hearing loss disability at a noncompensable disability rating from November 2010.  

By a March 2013 rating decision, the RO granted a 40 percent rating for the hearing loss disability effective March 2013.  Although there was a partial grant of the benefits sought, the Board notes that the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2016, the Veteran testified during a video conference hearing before the undersigned.  A transcript is associated with the claims file.  

A request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009).  During the Board hearing, the Veteran reported his hearing loss disability interferes with his ability to communicate with co-workers.  However, he did not report that the hearing loss disability prevents him from obtaining or maintaining substantially gainful employment.  As such, entitlement to TDIU is not raised by the record at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

During his January 2016 Board hearing, the Veteran indicated that his service-connected bilateral hearing loss has worsened since the latest March 2013 VA examination.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Veteran should be afforded a current VA examination to assess the current severity of his service-connected bilateral hearing loss disability on appeal.

On remand as well, the Board requests that all treatment records from the New Orleans, Louisiana VAMC from July 1998 to present be associated with the claims file, as well as any private treatment records identified by the Veteran.  The Board notes that while treatment records from the New Orleans, Louisiana VAMC from July 1998 to February 2013 are labeled as being available in the Virtual VA electronic file, it does not appear that these files have been correctly uploaded.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records from the New Orleans, Louisiana VAMC from July 1998 to present with the claims file, as well as any private treatment records identified by the Veteran, to the extent possible.  If any requested records are not available, the Veteran should be notified of such.

The Board notes that while treatment records from the New Orleans, Louisiana VAMC from July 1998 to February 2013 are labeled as being available in the Virtual VA electronic file, it does not appear that these files have been correctly uploaded.

2.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected bilateral hearing loss.  All appropriate audiological testing should be completed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the hearing loss disability on appeal.

The complete claims file, including all electronic VVA and VBMS files, must be provided to the examiner(s) for review in conjunction with the examination, and the examiner(s) should note that it has been reviewed.  

3.  After the above is complete, readjudicate the Veteran's claim for an increased rating for bilateral hearing loss disability.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.







The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




